Exhibit 10.3

 

AMENDMENT TO TRADE CREDIT FACILITY AGREEMENT

AND RELATED NOTE

 

THIS AMENDMENT TO TRADE CREDIT FACILITY AGREEMENT AND RELATED NOTE (this
“Amendment”) is entered into as of November 6, 2008, by and between Elixir
Gaming Technologies, Inc., a Nevada corporation formerly known as VendingData
Corporation (the “Borrower”), and Elixir International Limited, a Macau company
(the “Lender”).  All capitalized terms used in this Amendment not otherwise
defined herein shall have the same meaning ascribed to them in the Factility
Agreement (as defined in the recitals below).

 

R E C I T A L S

 

WHEREAS, the Borrower and the Lender are parties to a Trade Credit Facility
Agreement dated April 21, 2008 (the “Facility Agreement”);

 

WHEREAS, pursuant to the Facility Agreement, the Lender agreed to provide, from
time to time, at its option, trade credits to the Borrower for the Borrower’s
purchase of electronic gaming machines from the Lender in exchange for the
Borrower’s issuance of unsecured promissory note(s) to the Lender bearing
interest at a fixed rate of eight percent (8%) per annum;

 

WHEREAS, upon entering into the Facility Agreement, the Borrower issued to the
Lender the first promissory note in the principal amount of $15,000,000 (the
“Initial Note”). The Initial Note extinguished a then existing current trade
payable of an equivalent amount to the Lender in respect of gaming machines
previously acquired. Pursuant to the terms of the Initial Note, the Borrower is
obligated to repay the principal, plus any accrued interest thereon, in 24 equal
monthly installments after the date of issue; and

 

WHEREAS, as at September 30, 2008, there was a total of $12,069,136 outstanding
 principal under the Initial Note (the “Outstanding Principal”). The Borrower
and the Lender now wish to effect the restructuring of the repayment terms of
the Outstanding Principal by issuance of a new promissory note by the Borrower
in exchange for the cancellation of the Initial Note as set forth in this
Amendment, and to amend the terms of certain of the Facility Agreement as set
forth in this Amendment.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
obligations and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the Borrower and the Lender hereby agree as
follows:

 

1.             Exchange of Initial Note for a New Note.  Upon the terms and
conditions set forth herein, the Lender agrees to surrender the Initial Note for
cancellation in exchange for

 

--------------------------------------------------------------------------------


 

the issuance by the Borrower of a new promissory note (a draft form of which is
attached hereto as Exhibit A) with the following terms (the “New Note”) :

 

A.            the Outstanding Principal, plus accrued interest thereon (at the
rate set out in Sub-section B of this Section 1 below), shall be repaid in 24
equal monthly installments commencing from January 1, 2009; and

 

B.            Interest on the Outstanding Principal under the New Note will
accrue from January 1, 2009 at a rate equal to five percent (5%) per annum.
Interest will be calculated on the basis of 365 days in a year.

 

2.             Amendments to the Facility Agreement

 

2.1           The parties agree that further Advance(s) may be made by the
Lender to the Borrower despite the termination of the Participation Agreement on
the date of this Amendment.  With respect to this:

 

2.1.1        The words “pursuant to Article V of the Participation Agreement” in
the definition of “Advance” in Section 1 of the Facility Agreement are hereby
deleted.

 

2.1.2        The definition of “Term” in Section 1 of the Facility Agreement is
hereby deleted in its entirety and replaced by the following:

 

“Term” means a period of three (3) years from the date of this Agreement.

 

2.2 The parties agree that in respect of any futher Advance(s) by the Lender (at
its absolute discretion and subject to the satisfaction of certain conditions
precedent as more particularly set out in the Facility Agreement), the
applicable interest rate for the principal of such Advance(s), if any, shall be
reduced from eight percent (8%) to five percent (5%) per annum. With respect to
this reduction of interest rate and in accord with the new repayment terms of
the New Note as described in Section 1 of this Amendment above, Section 2.2 of
the Facility Agreement is hereby deleted in its entirety and replaced by the
following:

 

“2.2 Payments and Interest on the Note. The Borrower agrees to repay the
principal amount of all Advances, plus accrued interest thereon, in 24 equal
monthly installments or as otherwise agreed to by the parties and as set forth
in the Note.  Interest on the unpaid principal balance of each Note will accrue
from the date of each Advance (save in the case of the principal balance under
the New Note where interest will accrue from January 1, 2009) at a rate equal to
five percent (5%) per annum.  Interest will be calculated on the basis of 365
days in a year.”

 

3.             Acknowledgement by the Parties.  For the avoidance of doubt, the
parties acknowledge and agree that :

 

2

--------------------------------------------------------------------------------


 

A.            No repayment of any unpaid principal balance or interest accrued
under the Initial Note by the Borrower is required for the months of October,
November and December, 2008; and

 

B.            the Lenders agrees that it will not make any demand for immediate
payment of any outstanding sums under the New Note save if there is either
(i) an Event of Default; or (ii) Change of Control (subject to any waiver by the
Lender in its sole and absolute discretion).

 

4.             No Further Modifications.  Except as specifically set forth
herein, nothing in this Amendment shall be construed to enlarge, restrict, or
otherwise modify the terms of the Facility Agreement or the respective duties
and obligations of the parties thereto.

 

5.             Authorization; Enforceability.  Other than as set forth in this
Amendment, each of the Borrower and the Lender represents to the other that:
(i) it has all corporate right, power and authority to enter into this Amendment
and to consummate the transactions contemplated hereunder; and (ii) the
execution and delivery by it of this Amendment and the consummation of the
transactions contemplated hereunder will not result in the violation by it of
any law, statute, rule, regulation, judgment or decree of any court or
governmental authority to or by which it is bound, or of any provision of its
organizational documents; and (iii) no consent, approval, authorization or other
order of any governmental authority or other third party is required to be
obtained by it in connection with the authorization, execution and delivery of
this Amendment.

 

6              Miscellaneous.

 

6.1           Amendments and Waivers.  This Amendment and the Facility Agreement
including the New Note set forth the entire agreement and understanding between
the parties as to the subject matter hereof and thereof and supersedes and
replaces all prior and contemporaneous discussions, negotiations, agreements and
understandings (oral or written) with respect to such subject matter.  This
Amendment or any provision hereof may be (i) amended only by mutual written
agreement of the Borrower and the Lender or (ii) waived only by written
agreement of the waiving party.

 

6.2           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and its successors and assigns and the
Lender and its successors and assigns.

 

6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section 6.3 prior to 3:00 p.m. (Las Vegas
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 3:00 p.m. (Las Vegas time) on any Business
Day, (c) the  5th Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier

 

3

--------------------------------------------------------------------------------


 

service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:

 

If to the Borrower:

 

Elixir Gaming Technologies, Inc.

 

 

6650 Via Austi Parkway, Suite 170

 

 

Las Vegas, NV 89119

 

 

Facsimile: (702) 733-7197

 

 

Attn: Andy Tsui, Vice President - Finance

 

 

 

 

 

 

If to the Lender:

 

Elixir International Limited

 

 

19/F., Zhu Kuan Building,

 

 

Avenida Xian Xing Hai,Macau

 

 

Facsimile: (853) 2875 5165

 

 

Attn.: Danny Liu, Regional Financial Officer

 

6.4           Governing Law, Venue.  This Amendment and the New Note will be
deemed to be a contract made under and governed by the laws of the State of
Nevada.  The Borrower and the Lender hereby consent to the personal jurisdiction
of the state and federal courts located in the State of Nevada in connection
with any controversy related to this Amendment and the New Note, waive any
argument that venue in such forums is not convenient and agrees that any
litigation in connection herewith will be venued the state or federal courts
located in Nevada.

 

6.5           Attorneys’ Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Amendment and the New Note, the
prevailing party, as specifically determined by the court, shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

6.6           Amendment Controls.  If any topic is addressed both in the
Facility Agreement and in this Amendment, this Amendment shall control.

 

6.7           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument binding on all of the parties hereto.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be as
effective as delivery of a manually executed counterpart of a signature page of
this Amendment.

 

6.8           Headings. The headings of the Sections hereof are inserted as a
matter of convenience and for reference only and in no way define, limit or
describe the scope of this Amendment or the meaning of any provision hereof.

 

6.9           Severability. In the event that any provision of this Amendment or
the application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Amendment shall

 

4

--------------------------------------------------------------------------------


 

not be affected except to the extent necessary to delete such illegal, invalid
or unenforceable provision unless the provision held invalid shall substantially
impair the benefit of the remaining portion of this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to Trade Credit
Facility Agreement and Related Note to be duly executed and delivered as of the
date first set forth above.

 

 

 

“Borrower”

 

 

 

ELIXIR GAMING TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

Andy Tsui

 

Vice President - Finance

 

 

 

 

 

“Lender”

 

 

 

ELIXIR INTERNATIONAL LIMITED,

 

a Macau company

 

 

 

 

 

By:

 

 

Danny Liu

 

Regional Financial Officer

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A
to Amendment to Trade Credit FacilityAgreement and Related Note

FORM OF NEW NOTE

 

$

, 2008

 

Las Vegas, Nevada

 

FOR VALUE RECEIVED, the undersigned Elixir Gaming Technologies, Inc., a Nevada
corporation (the “Borrower”), promises to pay to the order of Elixir
International Limited, a Macau company (the “Lender”), the principal sum of
Twelve Millions and Sixty Nine thousands and One Hundred and Thirty-Six Dollars
($[12,069,136]), together with interest thereon, in the manner and upon the
terms and conditions set forth herein.  All Advances and all payments of
principal will be recorded by the Lender in its records which records will be
presumed accurate unless such presumption is rebutted by contrary evidence.

 

This Note shall bear interest on the unpaid principal amount at the rate of five
percent (5%) per annum.  The unpaid principal amount and accrued and unpaid
interest thereon shall be paid in 24 equal monthly installments of
$                , commencing on January 1, 2009 and continuing on the 1st day
of each of the next 23 months thereafter, with a final payment due on
              , 2011 at which time all principal and interest then unpaid shall
be due and payable.

 

All payments of principal and interest under this Note will be made in lawful
money of the United States of America in immediately available funds at such
place as may be designated by the Lender to the Borrower in writing.

 

This Note is referred to in, and evidences indebtedness incurred under, the
Trade Credit Facility Agreement dated as of April 21, 2008, as amended by the
Amendment to Trade Credit Facility Agreement and Related Note dated as of
November      , 2008 (referred to herein, as it may be amended, modified,
supplemented or replaced from time to time, as the “Trade Credit Agreement”)
between the Borrower and the Lender.  The terms and conditions under which the
Borrower is permitted and required to make prepayments and repayments of
principal of such indebtedness and under which such indebtedness may be declared
to be immediately due and payable are set forth in the Trade Credit Agreement,
the terms and conditions of which are incorporated herein by reference.

 

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

 

This Note is made under and governed by the internal laws of the State of
Nevada, as provided for in the Trade Credit Agreement.

 

 

ELIXIR GAMING TECHNOLOGIES,
INC.,

 

a Nevada corporation

 

 

 

By:

 

 

 

Andy Tsui

 

 

Vice President - Finance

 

6

--------------------------------------------------------------------------------